DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,795,868. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1, 10 and 16 are generic to all that is recited in claim 1 of US. Patent 10,795,868.  That is claim 1 of US. Patent 10,795,868 falls entirely within the scope of claim 1, 10 and 16 or, in other words claim 1, 10 and 16 are anticipated by claim 1 of US. patent 10,795,868.

17/009,898
10,795,868
1.     A method of storing database values and their associated indicator values in a summarized form in a database that stores data, wherein the method is implemented at least partly by a device, and wherein the method comprises:










 determining whether to reduce the number of buckets arranged in the arrangement; 





combining two adjacent buckets in the arrangement into a combined bucket at least partly based the difference between the indicator values if the two adjacent buckets when the determining determines to reduce the number of buckets; And

























repeating the determining of whether to reduce the number of buckets and the combining of yet another two adjacent buckets in the arrangement into another combined bucket until the determining determines not to further reduce the number of buckets.


obtaining a desired total number of buckets.
determining, by the one or more processors, whether to reduce the number of buckets, by at least determining whether the desired total number of buckets has been reached;
combining, by the one or more processors, two adjacent buckets in the arrangement into a combined bucket based on a criterion associated with the indicator values when the determining determines to reduce the number of buckets, wherein the criterion includes an error criterion determined based on a difference between two or more of the indicator values; 
In response to determining hot database values that are not desired to be combined with one or more other database values of the database values, integrating 
repeating, by the one or more processors, the combining for yet another two adjacent buckets until the determining determines not to further reduce the number of buckets when it Is determined that the desired total number of buckets has been reached, thereby reducing the number of buckets In accordance with the desired total number of buckets.





Claim Objections
Claims 1, 10 and 16 are objected to because of the following informalities: Claims 1, 10 and 16 recites in parts “combining two adjacent buckets in the arrangement into a combined bucket at least partly based the difference between the indicator values if the two adjacent buckets…” Examiner believe the limitation should be “combining two adjacent buckets in the arrangement into a combined bucket at least partly based on the difference between the indicator values of the two adjacent buckets…”. The underlined characters are the suggested changes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 recites in parts “wherein the one or more criteria includes …” this limitation lacks antecedent basis. There is no “criteria” in claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 10-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Avadhanam et al. (US 6,714,938 B1) published on Mar. 30, 2004.

Claim 1, Avadhanam discloses A method of storing database values and their associated indicator values in a summarized form in a database that stores data, wherein the method is implemented at least partly by a device, and wherein the method comprises:
 arranging multiple buckets that include multiple database values of a database (column 8, lines 50-67 and column 9 lines 1-20, wherein stream of values are read and each value is stored in a bucket along with frequency related attributes) in accordance with an order in an arrangement based on the database values (column 6, lines 1-5, wherein the buckets are maintained in ascending attribute value order), wherein each one of the database values is associated with an indicator value (column 9, lines 10-15, wherein the value is associated with cardEQ (frequency)), and wherein each one of the multiple buckets includes only one of the database values with its associated indicator value (column 8, lines 65-67 and column 9 lines 1-6, wherein the system reads a value, if the value is the same as previously stored value, the frequency is incremented, if the read value is different, then another bucket is added which means that every bucket has only one value with its frequency).
 Determining whether to reduce the number of buckets arranged in the arrangement (column 9, lines 57-65, wherein two neighboring buckets are merged if the histogram is full)
 Combining two adjacent buckets in the arrangement into a combined bucket at least partly based on the difference the indicator values of the two adjacent buckets when the determining determines to reduce the number of buckets. (column 9, lines 67-65, wherein if the histogram is full, the two neighboring buckets that have the least variance (e.g. difference between the indicators) are merged in a single bucket).
and repeating the determining of whether to reduce the number of buckets and the combining for yet another two adjacent buckets in the arrangement into another combined bucket until the determining determines not to further reduce the number of buckets (column 10, lines 6-15, wherein the system repeat the steps by reading the next value).

Claim 2, Avadhanam teaches the method of claim 1, Avadhanam further teaches: wherein the database values are column values of a database table of a database, and wherein their associated indicator values are their frequency of occurrence in the database table (col 8 lines 58-59, stream of values are read from a database. column 9, lines 10-15, wherein the value is associated with cardEQ (frequency)),
wherein determining whether to reduce the number of buckets arranged in the arrangement includes determining whether two frequencies of occurrence of two adjacent buckets are within an acceptable range of difference (col lines 45-47, the two buckets that have the least variance between them are merged), and wherein the determining of whether reduce the number of buckets includes determining whether a desired total number of buckets has been reached (col 5 line 57, col 8 line 56, 200 buckets are used. Column 9, lines 57-65, wherein if the histogram is full, the two neighboring buckets that have the least variance (e.g. difference between the indicators) are merged in a single bucket)
 and wherein the repeating repeats the combining for yet another two adjacent buckets until the determining determines not to further reduce the number of buckets as the desired total number of buckets has been reached (column 10, lines 6-15, wherein the system repeat the steps by reading the next value).

Claim 3, Avadhanam teaches the method of claim 1, Avadhanam further teaches: wherein the one or more criteria include an error criterion determined based on the difference between two or more of the indicator values (column 9, lines 57-65, wherein the two neighboring buckets that have the least variance (e.g. difference between the indicators) are merged in a single bucket)).

Claim 10, Claim 10 is directed to an apparatus which performed the method of claim 1.  Claim 10 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software.

Claim 11, Avadhanam teaches the apparatus of claim 10, Avadhanam further teaches: wherein the determining of whether reduce the number of buckets includes determining whether a desired total number of buckets has been reached (col 5 line 57, col 8 line 56, 200 buckets are used. Column 9, lines 57-65, wherein if the histogram is full, the two neighboring buckets that have the least variance (e.g. difference between the indicators) are merged in a single bucket)
 and wherein the repeating repeats the combining for yet another two adjacent buckets until the determining determines not to further reduce the number of buckets as the desired total number of buckets has been reached (column 10, lines 6-15, wherein the system repeat the steps by reading the next value).

Claim 12, claim 12 recites similar limitations to claim 3 and therefore is rejected based on the same rational. 

Claim 17, claim 17 recites similar limitations to claim 11 and therefore is rejected based on the same rational. 

Claim 16, Claim 16 is directed to a non-transitory computer readable medium storing the code that performed the method of claim 1.  Claim 16 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software.

Claim 18, claim 18 recites similar limitations to claim 3 and therefore is rejected based on the same rational. 

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avadhanam et al. (US 6,714,938 B1) published on Mar. 30, 2004, in view of Aboulnaga et al. (US 6,460,045 B1) published on Oct. 1, 2002.

Claim 4, Avadhanam discloses the method of claim 1. Avadhanam discloses using 200 as maximum number of buckets but did not explicitly disclose:  wherein the desired total number of buckets is provided as input.
On the other hand, Aboulnaga teaches:  wherein the desired total number of buckets is provided as input (column 6, lines 55-60 and Fig.4, wherein the number of desired bucket B is inputted in to the histogram tuner initializer).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the user input of Aboulnaga to the bucket merging method of Avadhanam to produce an expected result of desired total number of buckets is provided as input. The 

Claim 13, claim 13 recites similar limitations to claim 4 and therefore is rejected based on the same rational. 

Claim 19, claim 19 recites similar limitations to claim 4 and therefore is rejected based on the same rational. 

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avadhanam et al. (US 6,714,938 B1) published on Mar. 30, 2004, in view  Tang et al. (US 2013/0229867 A1) published on Sep. 5, 2013.

Claim 5, Avadhanam discloses the method of claim 1. Avadhanam fails to disclose wherein the one or more criteria include the desirability for not combining one or more of the database values with one or more other database values of the database values.
On the other hand, Tang teaches wherein the one or more criteria include the desirability for not combining one or more of the database values with one or more other database values of the database values (par. 0078, wherein bins that are not permitted to be merged are defined).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the bins of Tang to the bucket merging method of Avadhanam to produce an expected result of criteria include the desirability for not combining one or more of the database values with one or more other database values of the database values. The modification would 

Claim 14, claim 14 recites similar limitations to claim 5 and therefore is rejected based on the same rational. 

Claim 20, claim 20 recites similar limitations to claim 5 and therefore is rejected based on the same rational. 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Avadhanam et al. (US 6,714,938 B1) published on Mar. 30, 2004 in view of Chaudhuri et al. (US 2002/0198896 A1) published on Dec. 26, 2002.

Claim 8, Avadhanam discloses the method of claim 2. Avadhanam fails to disclose wherein the method further comprises: determining the desired total number of buckets by considering one or more of the following: cost of memory, storage, computational resources for maintaining a histogram, and input provided by a database administrator and/or database user.
On the other hand, Choudhuri teaches: wherein the method further comprises: determining the desired total number of buckets by considering one or more of the following: cost of memory, storage, computational resources for maintaining a histogram, and input provided by a database administrator and/or database user (par. 0034, where the number of buckets allowed is due to storage constraints).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the storage constraint of Choudhuri to the bucket merging method of Avadhanam to produce an expected result of determining number of buckets based on storage. The .

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Avadhanam et al. (US 6,714,938 B1) published on Mar. 30, 2004 in view of Chaudhuri et al. (US 2002/0198896 A1) published on Dec. 26, 2002, further in view of Zarpas (US 2014/0282160 A1) filed on Mar. 12, 2013.

Claim 9, Avadhanam iscloses the method of claim 1. Avadhanam fails to disclose: wherein the method further comprises: receiving as input through a user interface the desired total number of buckets.
On the other hand, Chaudhuri teaches: wherein the method further comprises: receiving as input through a user interface the desired total number of buckets (par. 0026 and Fig. 1, wherein a user may enter commands and information into the computer 20 that runs the program through input devices. par. 0040 and Fig.4, wherein the number of desired bucket N is inputted in step 410 of the algorithm of Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the user input of Choudhuri to the bucket merging method of Avadhanam to produce an expected result of receiving as input through a user interface the desired total number of buckets. The modification would be obvious because one of ordinary skill in the art would be motivated to provide building histogram according to user requirements.
Avadhanam modified by Chaudhuri fails to disclose wherein the method further comprises: receiving as input through a user interface the one or more criteria.
(par. 0003 and 0004, wherein a user input binning parameters to merge histogram bins). Parameters are interpreted as criteria.
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the binning parameters of Zarpas to the bucket merging method of Avadhanam to produce an expected result of receiving as input through a user interface the desired total number of buckets. The modification would be obvious because one of ordinary skill in the art would be motivated to provide building histogram according to user requirements.

Allowable subject matter
Claims 6-7 and 15 are objected to as being dependent on rejected base claims but would be allowable if rewritten in independent form including all the limitations of the base claims.

Reason for indication of Allowable subject matter
None of the cited prior arts nor any other art teaches or suggests the limitations “adding an additional error value to a default error value associated with the one or more database values that are not desired to be combined with the one or more other database values of the database values, thereby reducing the likelihood of combining that the one or more database values with the one or more other database values” or “integrating a workload constraint into a combining strategy for combining the buckets; and adding a preliminary constant error value to a default delta-error associated with the one or more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/
Examiner, Art Unit 2156